Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was charged in a misbehavior report with threatening another inmate, engaging in inappropriate physical contact with another inmate and committing a sex offense. Following a tier III disciplinary hearing, petitioner was found guilty of all three charges. That determination was affirmed upon administrative appeal and this CPLR article 78 proceeding ensued.
We confirm. Notwithstanding petitioner’s assertions to the contrary, the misbehavior report, together with the hearing testimony from the authoring correction officer and complaining inmate, comprise substantial evidence to support the determination of guilt (see Matter of Clark v Goord, 32 AD3d 1142, 1143 [2006]). Petitioner’s remaining contentions, including his claim that the charges were not properly investigated, have been examined and found to be without merit.
*876Mercure, J.P., Peters, Carpinello, Kane and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.